Order of business
The final draft agenda drawn up on Thursday 10 September 2009 by the Conference of Presidents pursuant to Rule 137 of the Rules of Procedure has been distributed.
Monday and Tuesday
No changes.
(FR) Mr President, I shall be extremely brief.
I should like in fact to invoke the Rules of Procedure relating to the Conference of Presidents which, as you pointed out, Mr President, sets the agenda.
Our Rules of Procedure stipulate that the Conference of Presidents shall consist of yourself, obviously, of the group chairmen, and also of a representative of the non-attached Members.
To date, the representative of the non-attached Members has still not been appointed. A number of non-attached Members have written to you on this issue and are more than willing to meet with you.
It would be good, Mr President, if you could convene a meeting of all the non-attached Members so that, in accordance with the Rules of Procedure, they can elect their delegate to the Conference of Presidents and the Conference can take its decisions with a full complement of members.
Thank you for your comment. I shall contact you and other Members during this sitting in order to make the necessary arrangements.
Wednesday
I have received a motion by the Group of the Greens/European Free Alliance for Wednesday.
Ladies and gentlemen, the Conference of Presidents has voted to place the election - the appointment - of the President of the Commission on Wednesday's agenda.
On Tuesday afternoon we will hold a debate on the President of the Commission's proposals. We propose postponing the vote on his appointment, for the simple reason that the referendum in Ireland is due to be held in 22 days' time. This referendum is crucial to the acceptance, or rejection, of the Treaty of Lisbon. An opinion poll published today tells us that 62% of Irish people are ready to vote in favour.
I believe that we must respect the people of Ireland's vote, whether we are for or against the Treaty of Lisbon. However, it seems absurd to us, for the sake of 21 days, to bring forward a vote and appoint a president under the Treaty of Nice, when we - at least, those who are for the Treaty of Lisbon - have the possibility of having a Commission and its President appointed under the Treaty of Lisbon.
In October, we will know what we are bound by. The Polish President has solemnly declared that he will sign the Treaty of Lisbon after the Irish referendum.
The Czech Constitutional Court has solemnly declared that it will speed up decision making on the two complaints against the Treaty of Lisbon since, last time, it was unanimous in saying that the Treaty of Lisbon was constitutional.
There is therefore no option for the Czech President to say 'No' once the Treaty has been ratified in Poland and Ireland.
I have nearly finished, but this is very important, Mr President. It is Parliament's identity that is at stake on this issue, and if we do not have two minutes to reflect on it then we have not done our job as MEPs. That is an important point. That is why I am asking you not to vote for or against Mr Barroso, but to vote after the people of Ireland and to postpone the vote today and to vote next month if necessary.
Mr President, Mr Cohn-Bendit discussed a motion put forward by my group in the Conference of Presidents last week. We put forward the motion in question as we believe that it is not really the issue of the Irish referendum, nor the issue of the Constitutional Court in Prague, but the issue of the lack of cohesion in the opinions of the Council that is responsible for the confusion currently prevalent. It is abundantly clear that a community based on law - and the European Union claims to be just that - must act in accordance with applicable law. The applicable law is the Treaty of Nice. There is therefore no alternative to working with the Treaty of Nice, and that means working with the President of the Commission and all the Commissioners.
The Council wants to elect the President on the basis of the Treaty of Nice but to then do what Mr Cohn-Bendit referred to, namely to apply the Treaty of Lisbon to Commissioners, which would mean that we would have a President of the Commission elected on a different legal basis than his Commissioners - which, by the way, is something the President of the Commission himself thinks is very regrettable. That is why he is going around talking of the Lisbon majority that he needs but will not get.
That, on its own, shows the confusion that the Council has given rise to, something that is in no way beneficial to the EU or to the President of the Commission himself. For this reason, we were of the opinion that the vote should be delayed until the Council has managed to agree what it wants. We therefore support this ...
(The President cut off the speaker)
We believe that this postponement is necessary for reasons that differ little from those enunciated by Mr Cohn-Bendit, and for the reasons we have mentioned, we support the motion.
I should now like a Member to speak against the motion. Mr Daul has asked for the floor. You have the floor, Mr Daul.
Mr President, I always keep to my speaking time, as you know.
Firstly, I do not understand Mr Cohn-Bendit: he should have already asked for the election of the European Parliament to be postponed until such time as we had the Treaty of Lisbon.
Since, today, we have the Treaty of Nice in the European Parliament, we call for that Treaty to be applied until the Treaty of Lisbon comes into force. I would also ask that, until we are able to vote again on Mr Barroso, we abide by the rules to the very end. Parliament must be ready to function under the Treaty of Lisbon and, then, we will be able to vote on Mr Barroso and the Treaty of Lisbon, Mr Cohn-Bendit. Otherwise, we will not be consistent. That is what I wished to say to you.
In order to have a Commission - and I am going to request this tomorrow - I would ask that, after the referendum of 2 October, we put in place a Commission on the basis of the Treaty that exists, that is, Nice. We will debate the Treaty of Lisbon when the time comes, when Mr Cohn-Bendit has convinced Mr Klaus to sign - and as he is willing to do so, he will do so very quickly. We will place Parliament under the Treaty of Lisbon, and then we will elect our President of the Commission under the Treaty of Lisbon, because, if we want to be consistent, we have to be so from start to finish. What we need now is a Commission that functions in the recession, a Commission that functions under Copenhagen. However, as you know, there is still a long way to go before all of the commissioners and the Commission are up and running.
That is why I, together with my equally competent group members, ask that we vote on Wednesday for the President of the Commission.
(Applause)